[Cite as Jeffries v. Jeffries, 2013-Ohio-2006.]


                                         COURT OF APPEALS
                                        KNOX COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

JENNIFER JEFFRIES NKA WILE                           JUDGES:
                                                     Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellant                         Hon. William B. Hoffman, J.
                                                     Hon. Craig R. Baldwin, J.
-vs-
                                                     Case No. 13CA2
KASMER JEFFRIES, III

         Defendant-Appellee                          OPINION




CHARACTER OF PROCEEDING:                          Appeal from the Knox County Court of
                                                  Common Pleas, Case 05 DK 09-0209


JUDGMENT:                                         Affirmed


DATE OF JUDGMENT ENTRY:                           May 13, 2013


APPEARANCES:


For Defendant-Appellee                            For Plaintiff-Appellant


AMY M. MOORE                                      GEORGE C. GEORGEFF
111 S. Mulberry Street                            261 S. Hamilton Road
Mt. Vernon, Ohio 43050                            Columbus, Ohio 43213
Knox County, Case No. 13CA2                                                              2

Hoffman, J.


       {¶1}   Plaintiff-appellant Jennifer Jeffries, nka Wile, (“Wife”) appeals the January

2, 2013 Judgment Entry entered by the Knox County Court of Common Pleas, which

found her in contempt. Defendant-appellee is Kasmer Jeffries III (“Husband”).

                            STATEMENT OF THE FACTS AND CASE

       {¶2}   Husband and Wife were married on October 14, 2000, in Fairfield County,

Ohio. One child was born as issue of said union, BKJ (DOB 7/2/02). On September 29,

2005, the parties filed a Petition for Dissolution of Marriage in the Knox County Court of

Common Pleas. The parties submitted a Separation Agreement and Shared Parenting

Plan with their petition.

       {¶3}   The trial court issued a Decree of Dissolution on November 15, 2005. The

trial court approved and incorporated the parties’ Separation Agreement into the

Decree. On the same date, the trial court issued a Shared Parenting Decree, which

incorporated the parties’ proposed Shared Parenting Plan.

       {¶4}   Both parties subsequently filed respective motions to terminate the shared

parenting plan and to be named custodial parent. In addition, the parties filed cross

motions for contempt. Via Motion Hearing Assignment, a final hearing on all pending

motions was scheduled for July 25, 2012. The Assignment indicates copies were sent to

Amy M. Moore, counsel for Husband, with the word “BOX” hand written next to the

name; and to George C. Georgeff and Christopher W. Zuercher, Wife’s attorneys, with

the term “r/mail” hand written next to the names.

       {¶5}   The hearing proceeded as scheduled with both parties present.            Via

Agreed Judgment Entry filed July 26, 2012, the trial court terminated the shared
Knox County, Case No. 13CA2                                                               3


parenting plan and named Wife the sole residential and custodial parent of the minor

child. Therein, trial court also addressed parenting time and visitation.

       {¶6}   Husband filed a motion to show cause on September 19, 2012, asking the

trial court to find Wife in contempt for failing to allow him to exercise his parenting time

over the Labor Day weekend.         Via Order filed October 17, 2012, the trial court

scheduled a show cause hearing for November 16, 2012. At the bottom of the Order,

the handwritten “CC:”indicates copies were sent to “Amy Moore, Esq.” with the letters

“bx” next to the name; and to George Georgeff, Esq.”          and “Jennifer Jeffries (nka

Wiles)”, with the letters “RM” next to the names. Wife executed a waiver of service of

summons on October 19, 2012, acknowledging she had received a copy of Husband’s

motion and waived service of summons and voluntarily entered an appearance.

       {¶7}   The trial court conducted the hearing on the scheduled date, however,

neither Wife nor her attorney appeared. Via Judgment Entry filed January 2, 2013, the

trial court found Wife in contempt. The trial court sentenced Wife to ten days in the

Knox County Jail, but provided her with an opportunity to purge the contempt. The trial

court ordered Wife to pay Husband’s attorney fees plus court costs. On January 9,

2013, Wife filed a motion to stay proceedings and requested the trial court conduct

another show cause hearing. The trial court denied Wife’s request. Wife filed a Notice

of Appeal on January 24, 2013.

       {¶8}   It is from the January 2, 2013 Judgment Entry, Wife appeals raising as her

sole assignment of error:
Knox County, Case No. 13CA2                                                             4


      {¶9}    “I. THE COURT ABUSED ITS DISCRETION IN MAKING A FINDING OF

CONTEMPT        AGAINST     JENNIFER     JEFFRIES-WILE       IN    FAILING    TO     GIVE

STATUTORILY REQUIRED NOTICES MANDATED BY O.R.C. 2705.031(C).”

      {¶10} This case comes to us on the accelerated calendar. App. R. 11. 1, which

governs accelerated calendar cases, provides, in pertinent part:

      {¶11} (E) Determination and judgment on appeal. The appeal will be determined

as provided by App. R. 11.1. It shall be sufficient compliance with App. R. 12(A) for the

statement of the reason for the court's decision as to each error to be in brief and

conclusionary form. The decision may be by judgment entry in which case it will not be

published in any form.

      {¶12} One of the important purposes of the accelerated calendar is to enable an

appellate court to render a brief and conclusionary decision more quickly than in a case

on the regular calendar where the briefs, facts and legal issues are more complicated.

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App.3d 158, 463 N.E.2d 655 (10th

Dist.1983).

                                               I

      {¶13} R.C. 2705.031(C) sets forth the notice requirements in contempt matters

and provides:

              In any contempt action initiated pursuant to division (B) of this

      section, the accused shall appear upon the summons and order to appear

      that is issued by the court. The summons shall include all of the following:

              (1) Notice that failure to appear may result in the issuance of an

      order of arrest, and in cases involving alleged failure to pay support, the
Knox County, Case No. 13CA2                                                              5


       issuance of an order for the payment of support by withholding an amount

       from the personal earnings of the accused or by withholding or deducting

       an amount from some other asset of the accused;

              (2) Notice that the accused has a right to counsel, and that if

       indigent, the accused must apply for a public defender or court appointed

       counsel within three business days after receipt of the summons;

              (3) Notice that the court may refuse to grant a continuance at the

       time of the hearing for the purpose of the accused obtaining counsel, if the

       accused fails to make a good faith effort to retain counsel or to obtain a

       public defender;

              (4) Notice of the potential penalties that could be imposed upon the

       accused, if the accused is found guilty of contempt for failure to pay

       support or for a failure to comply with, or an interference with, a parenting

       time or visitation order or decree.

       {¶14} The failure of the trial court to follow the mandate of the procedural statute

is prejudicial error. In re Yeauger (1992), 83 Ohio App.3d 493, 498–499, 615 N.E.2d

289. When the legislature mandates specific notice requirements, the courts are

required to substantially comply with the statute. Id. at 498–499.

       {¶15} Wife contends the trial court did not provide her with the appropriate notice

as required by R.C. 2705.031(C).             We find the record does not affirmatively

demonstrate Wife did not receive notice of the show cause hearing. In fact, the record

affirmatively shows otherwise. As set forth in our Statement of the Facts and Case, an

Order was filed on October 17, 2012, scheduling the show cause hearing for November
Knox County, Case No. 13CA2                                                            6


16, 2012. At the bottom of the Order , the handwritten “CC:”indicates copies were sent

to “Amy Moore, Esq.” with the letters “bx” next to the name; and to George Georgeff,

Esq.” and “Jennifer Jeffries (nka Wiles)”, with the letters “RM” next to the names. It is

understood the “bx” refers to Attorney Moore’s courthouse mailbox, and “RM” refers to

regular mail. Furthermore, Wife executed a waiver of service of summons on October

19, 2012, acknowledging she had received a copy of Husband’s motion and waived

service of summons and voluntarily entered an appearance.        In its January 2, 2013

Judgment Entry, the trial court found the hearing notices mailed to Wife and her

attorney were not returned to the court by the United States Postal Service.

      {¶16} Wife’s sole assignment of error is overruled.

By: Hoffman, J.

Gwin, P.J. and

Baldwin, J. concur

                                            s/ William B. Hoffman _________________
                                            HON. WILLIAM B. HOFFMAN


                                            s/ W. Scott Gwin _____________________
                                            HON. W. SCOTT GWIN


                                            s/ Craig R. Baldwin___________________
                                            HON. CRAIG R. BALDWIN
Knox County, Case No. 13CA2                                                          7


              IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


JENNIFER JEFFRIES NKA WILE                :
                                          :
       Plaintiff-Appellant                :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
KASMER JEFFRIES, III                      :
                                          :
       Defendant-Appellee                 :         Case No. 13CA2


       For the reason stated in our accompanying Opinion, the judgment of the Knox

County Court of Common Pleas is affirmed. Costs to Appellant.




                                          s/ William B. Hoffman _________________
                                          HON. WILLIAM B. HOFFMAN


                                          s/ W. Scott Gwin _____________________
                                          HON. W. SCOTT GWIN


                                          s/ Craig R. Baldwin ___________________
                                          HON. CRAIG R. BALDWIN